DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26, 31-33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The “preferably” language is vague and indefinite because it is unclear if the preferred values are required or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20, 22-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0086235 to Sheel.
Claims 18, 23-26, 32, 34--37:
Sheel teaches a CVD method (abstract) for preparing a coated glass substrate [0036].  The glass substrate is coated with an SiCO layer [0023], followed by a nucleation control treatment step [0025], followed by coating a TCO layer [0027].  The nucleation control treatment is exposure to dry air which has water vapor added (i.e., a combination of oxygen and water vapor) [0055].
Sheel does not teach a particular ratio or flow rate of water/oxygen for the treatment step.  However, Sheel does teach the nucleation control treatment is selected  to improve the properties of the SiCO layer and the subsequent TCO layer [0025-0027].  The proportion and flow rate of water and oxygen falls within this selection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Sheel and select a ratio of water to oxygen, inclusive of the claimed range, in order to achieve the disclosed improvements.

Claim 19-20:
The nucleation control treatment step incorporated oxide ions into the SiCO layer [0026].  This treatment does not constitute deposition of a further layer.
Claims 22, 27:
The atmosphere is low oxidizing, indicating exposure to a gaseous mixture comprising oxygen, or non-oxidizing atmosphere [0028].
Claims 25-26:
The flow rate is not critical to make a major change in the properties of the top coat [0048].  As flow rate is non-critical, it would have been obvious to select conventional values for supplying these components inclusive of the values claimed.  
Claim 28:
The process is carried out in a float bath for glass [0036].
Claim 29:
The SiCO layer is formed by CVD (i.e., a gaseous mixture) comprising Si source, C source, and O source in varying ratios [0023].  The examples specify silane, ethylene, and carbon dioxide [0049].
Claim 30:
The invention is a two layer structure of SiCO and TCO [0029].
Claims  31, 38:
As the process takes place on a glass float line, the glass substrate temperature will be elevated.  Deposition was undertaken at a range of substrate temperatures between 600-730°C [0041].
Claim 32:
The conductivity (i.e., inverse of sheet resistance) improves as the amount of oxygen increases [0054] with dry air bubbled through water showing enhancement to the sheet resistance [0055].  As Sheel seeks to increase conductivity/decrease sheet resistance, it would have been obvious to routinely optimize the water and oxygen component of the gaseous mixture to improve the conductivity.
Claim 33:
The haze is 1.5% [0050].

Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive.
Sheel teaches a particular nucleation control treatment can be selected to modify desired properties including nucleation rate, growth rate, thermal stability, density, diffusion, adhesion, conductivity, scatter resistance, optical properties and resistivity [0025].  Sheel teaches supplying a gaseous mixture of oxygen and water for this purpose [0055].  It is the position of the examiner that one of ordinary skill in the art would have been motivated to select convention values for flow rate and volumetric ratio in order to achieve the desired properties in the resulting film.  By comparison, there is nothing of record to suggest that the claimed volumetric ratio or flow rates are anything other than conventional values having no criticality to the invention as a whole. 
With respect to conductivity, Sheel teaches modification of properties to the desired value.  One of ordinary skill in the art would understand such modification as encompassing a range of values dependent on design parameters and end use, not exclusively the highest value achievable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796